                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               JOSHUA RAMSON
                           6

                           7

                           8                                  IN THE UNITED STATES DISTRICT COURT

                           9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                          10

                          11   UNITED STATES OF AMERICA,                            Case No. 2:16-CR-00113-GEB

                          12                     Plaintiff,
                                                                                    STIPULATION AND [PROPOSED]
                          13            v.                                          ORDER TO CONTINUE SENTENCING
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14   JOSHUA RAMSON,                                       Judge: Honorable Garland E. Burrell, Jr.

                          15                     Defendant.

                          16

                          17            It is hereby stipulated and agreed to between the United States of America, by and through

                          18   its counsel Assistant United States Attorney James Conolly, and defendant, Joshua Ramson, by

                          19   and through his counsel, Kresta Nora Daly, that the sentencing set for June 14, 2019 be vacated.

                          20   ///

                          21   ///

                          22   ///

                          23   ///

                          24   ///

                          25   ///

                          26   ///

                          27   ///

                          28   ///
                               {00028107}
                               STIPULATION AND [PROPOSED] ORDER               -1-                              [Case No. 2:16-CR-00113-GEB]
                                        1            The defense requires additional time to adequately prepare for sentencing in this matter.

                                        2   Counsel for the government and probation do not object to the defense’s requested sentencing

                                        3   date of June 21, 2019.

                                        4   Dated: April 23, 2019.                 Respectfully submitted,

                                        5                                          BARTH DALY LLP
                                        6
                                                                                   By     /s/ Kresta Nora Daly
                                        7                                                 KRESTA NORA DALY
                                                                                          Attorneys for JOSHUA RAMSON
                                        8

                                        9

                                       10   Dated: April 23, 2019.                 By     /s/ Kresta Nora Daly for
                                                                                          JAMES CONOLLY
                                       11                                                 Assistant United States Attorney
                                       12

                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                       14                                                 ORDER

                                       15            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:

                                       16   The sentencing set for June 14, 2019 is vacated. Sentencing is reset for June 21, 2019.

                                       17            IT IS SO ORDERED.

                                       18            Dated: April 24, 2019

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                            {00028107}
                                            STIPULATION AND [PROPOSED] ORDER                -2-                              [Case No. 2:16-CR-00113-GEB]
